Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Examiner’s Note
The examiner is amenable to an interview regarding the instant application. 

Response to Arguments
While the examiner notes the same prior art as that of the previous non-final rejection, the prior art is being applied differently than in the previous non-final rejection.

Applicant’s arguments, see page 5, filed 2/24/2022, with respect to 35 U.S.C 112(b) for claims 1, 4, 6-8, 10, and 11 have been fully considered and are moot in light of the recent amendments to the claims.  The rejections of 12/23/2021 has been withdrawn because the claims were amended. 

Applicant’s arguments, see page 5, filed 2/24/2022, with respect to 35 U.S.C 112(b) for claims 5 have been fully considered and are moot in light of the recent amendments to the claims.  The rejection of 12/23/2021 has been withdrawn because the claims were cancelled. 

Applicant’s arguments with respect to claim(s) 1-4, and 6-12 have been considered but are moot. The new ground of rejection as applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The recitation of “wherein the axis Xw is located between the axis of rotation B and the axis of rotation C” is unclear because the examiner is not able to determine what the applicant means by between the axis.  Looking at figures 1 and 2, the axis Xw is not located between the B and C axis because the C axis is a rotational axis that lies on the Xw axis driving mechanism rather than between.  

Claims 2-4, and 6-12 are also rejected due to their dependence to one or more of the above rejected independent claims.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 3, 4, 6, 7, 8, 9, 10, 11, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US20160114378A1 Riemeier (hereinafter “Riemeier”) in view of US 20170113304 A1 PLUSS (hereinafter “PLUSS”). 
Regarding claim 1, Riemeier teaches, except where struck through, An apparatus for orienting and positioning a workpiece (abstract) relative to a laser beam (par. 95 machine vision components 1102 and 1104; fig. 10) of a laser processing machine  with an apparatus base (prismatic joints 202), with a workpiece locating device (112 manipulators)  which receives the workpiece to be processed (122 wire; par. 35 receives arch wire), with a movement device (fig. 2; fig. 3; fig. 4) having at least three axes (par. 41 teaches prismatic joints 202, 204, and 206) which moves the workpiece locating device relative to the apparatus base (table 220; fig. 2; par. 41), with a rigid body (fourth element 306) of the movement device, with a first rotary drive (revolute joint 208) of the movement device which generates a torque around an axis of rotation B and drives the rigid body to rotate around the axis of rotation B (fig. 2 revolute joint 210, axis of rotation B) relative to the machine base whereby the rigid body protrudes radially outwards from the axis of rotation B (α; figure 3, par. 41 and par. 42), with a first linear drive arranged on the rigid body which generates a linear driving force along an axis Xw running radially to the axis of rotation B and displaces a first carriage (element 308) on the rigid body along the axis Xw (prismatic joint 206 figure 3 displaces the element 308 in a direction radial with respect to fourth element 306 and 308 by moving the entirety of the two and therefore renders the movement disclosed in the instant application obvious), with a second rotary drive  arranged on the first carriage and which generates a torque around an axis of rotation C ( γ) differing from the axis of rotation B and drives the workpiece locating device to rotate around the axis of rotation C (par. 40) wherein the axis Xw is located between the axis of rotation B and the axis of rotation C (Riemeier discloses the claimed invention except for the rearrangement of wherein the axis Xw is located between the axis of rotation B and the axis of rotation C. It would have been obvious to one having ordinary skill in the art at the time the invention was made to rearrange the coordinate system of Riemeier figures 2, 3, and 4 which would reestablish the mapping of the first to fourth carriages of the instant application to the corresponding prismatic joints and linear drives of Riemeier, it have been held that a mere rearrangement of element without modification of the operation of the device involves only routine skill in the art. One would have been motivated to rearrange the orientation of the machine of Riemeier for the purpose of providing a means to allow for the directions of the axes Y and Z are defined according to the principle axes Yw and Zw of the wire segment (par. 47)).  Riemeier does not teach that laser machines the workpiece.  PLUSS teaches, that laser machines the workpiece.  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Riemeier reference, to include that laser machines the workpiece (abstract), as suggested and taught by PLUSS, for the purpose of providing a means to advantageously allow for material removal is done using laser beam pulses (abstract).

Regarding claim 2, Riemeier teaches, wherein the axis C runs on a plane perpendicular to the axis B (fig. 2 shows the analogous C axis γ running perpendicular to the analogous B axis of rotation B).  

Regarding claim 3, Riemeier teaches, wherein the axis C is parallel to the axis Xw (prismatic joint 206 figure 3 displaces the element 308 in a direction radial with respect to fourth element 306 and 308 by moving the entirety of the two and therefore it is inherent that the objects of Riemeier are capable of being moved into a position where the axis are parallel as is disclosed in the instant application).  

Regarding claim 4, Riemeier teaches, wherein the rigid body takes the form of a lever (the examiner’s interpretation of a lever is interpreted in light of the specification as “The lever can take the form of an elongated arm” and therefore, the fourth element 306 of Riemeier is interpreted to be an elongated, though cylindrical, arm).

Regarding claim 6, Riemeier teaches, wherein the movement device comprises a second linear drive which generates a driving force along a linear axis Z (prismatic joint 206 figure 3 displaces the element 308 in a direction radial with respect to fourth element 306 and 308 and also serves to drive the apparatus in the Z direction as is obvious by the coordinate system disclosed in fig. 3) and moves a second carriage (third linear element 304) along the axis Z relative to the machine base (par. 41 teaches back and forth along the Z direction).  

Regarding claim 7, Riemeier teaches, wherein the movement device comprises a third linear drive (prismatic joint 204) which generates a driving force along a linear axis Y and moves a third carriage (a second linear element 302) along the axis Y relative to the second carriage (par. 41), whereby the axis Y is different from the axis Z (par. 41 and fig. 3).  

Regarding claim 8, Riemeier teaches, wherein the movement device comprises a fourth linear drive (prismatic joint 202 includes an actuator (not shown, conventional)) which generates a driving force along a linear axis X and moves (par. 41) a fourth carriage (linear element 300) along the axis X relative to the third carriage (par. 41 and fig. 3 teach the coordinate system), whereby the axis X is different from the axis Z and from the axis Y (par. 41 and fig. 3).  

Regarding claim 9, Riemeier teaches, wherein the axes X, Y and Z are perpendicular to one another (fig. 2, fig. 3, and fig. 4 teach the coordinate systems in which X, Y, and Z are perpendicular to each other).  

Regarding claim 10, Riemeier discloses the claimed invention except for the rearrangement of wherein the first rotary drive is arranged on the fourth carriage. It would have been obvious to one having ordinary skill in the art at the time the invention was made to rearrange the coordinate system of Riemeier figures 2, 3, and 4 which would reestablish the mapping of the first to fourth carriages of the instant application to the corresponding prismatic joints and linear drives of Riemeier, it have been held that a mere rearrangement of element without modification of the operation of the device involves only routine skill in the art. One would have been motivated to rearrange the orientation of the machine of Riemeier for the purpose of providing a means to allow for the directions of the axes Y and Z are defined according to the principle axes Yw and Zw of the wire segment (par. 47). 

Regarding claim 11, Riemeier teaches, wherein the axis B is parallel to one of the axes X, Y or Z (figures 2, 3, and 4 show α parallel in to x and y axis planes).  

Regarding claim 12, Riemeier teaches, wherein the drives of all axes are controlled by CNC (control unit 110, par. 49, par. 63, par. 64, par. 110, par. 172, and fig. 1 teach the apparatus of Riemeier being controlled by computer code which is analogous to being controlled by Computer Numerical Control, AKA CNC). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM MICHAEL ECKARDT whose telephone number is (313)446-6609. The examiner can normally be reached 5:30 a.m to 2:30 p.m EST Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on (571) 272- 4480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ADAM MICHAEL. ECKARDT
Examiner
Art Unit 3761



/ADAM MICHAEL ECKARDT/            Examiner, Art Unit 3761                                                                                                                                                                                            
/JOEL M ATTEY/            Primary Examiner, Art Unit 3763